Citation Nr: 0705625	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-30 510	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1939 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
issue remaining on appeal for additional development in 
August 2006.

By correspondence dated August 1, 2006, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

A review of the record reveals the veteran and his spouse 
have submitted additional statements subsequent to a January 
2007 supplemental statement of the case.  The Board finds, 
however, that these statements are either cumulative of the 
existing record or are not pertinent to the issue on appeal.  
Therefore, an additional remand for agency of original 
jurisdiction consideration is not required.  But see 
38 C.F.R. § 20.1304 (2006).

Although reconsideration of the Board's August 2006 decision 
as to the issues of entitlement to service connection for 
residuals of back and right knee injuries was denied by 
correspondence dated December 19, 2006, the veteran's January 
2007 statements may be construed as an application to reopen 
those claims.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate a present 
left eye disability for VA compensation purposes was manifest 
during active service or developed as a result of an 
established event, injury, or disease during active service.


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in August 2004 and August 2006.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
January 2007.  Although the veteran, in essence, requested 
that additional VA assistance be provided to obtain any 
remaining records maintained at military hospitals since 
World War II, the Board finds that further attempts to obtain 
additional evidence would be futile.  

VA reports indicate service records may have been lost due to 
fire.  In such cases, there is a heightened duty to assist 
the veteran in developing evidence that might support his 
claim, which includes the duty to search for alternative 
medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  The available record, however, includes a 
significant number of service medical reports dated from 
April 1943 to February 1945.  It is also significant to note 
that the veteran does not contend that he was hospitalized 
for an eye injury in service and that there is no competent 
evidence of a present left eye disability related to a past 
eye injury.  The Board finds the available medical evidence 
is sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  VA regulations provide that 
congenital or developmental defects, such as refractive error 
of the eye, are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, the veteran contends that during active service 
in 1941 he sustained an injury to the left eye when a fellow 
serviceman accidently stuck a cigarette in his eye.  He 
stated his eye was cleaned and that he wore a bandage over 
the eye for many days.  He stated he had no further problem 
in service and was accepted for flight training in 1943, but 
that after service, in about 1946, his private doctor removed 
a kidney bean-sized knot from the lower left eyelid.  In 
correspondence dated in August 2004, he stated his current 
private ophthalmologist had been treating him for watering of 
the eye which had worsened in the past few years.  

Service medical records show that inspection, field of 
vision, and ophthalmoscopic examinations of the left eye in 
April 1943 were normal.  Visual acuity was 20/20, 
bilaterally.  A handwritten note indicated there was an extra 
ocular muscle imbalance or uncompensated esophoria.  A May 
1943 report noted the veteran was granted a waiver for 
esophoria which was not considered disqualifying.  The 
available records are negative for treatment or diagnoses of 
a left eye disorder.  

Private medical records dated in February 1987 show the 
veteran complained of a five month history of itching and 
burning in the left eye.  He reported he had tearing and some 
matting and white exudate in the eye in the mornings.  It was 
noted he stated he had a cigarette burn to the eye "a number 
of years back," but that he had no problems until the past 
five months.  The diagnoses included possible conjunctivitis.  
A May 1987 report noted the veteran complained of occasional 
watering of the eyes with no other visual problems.  The 
veteran was advised to see an ophthalmologist.  Private 
ophthalmology records dated in June 1999 show he complained 
of left eye watering over several years.  The diagnoses 
included bilateral cataracts and bilateral age-related 
macular degeneration.  

Based upon the evidence of record, the Board finds a present 
left eye disability for VA compensation purposes was not 
manifest during active service and did not develop as a 
result of an established event, injury, or disease during 
active service.  There is no medical evidence indicating that 
the veteran's present bilateral eye disorders are in any way 
the result of an injury to the left eye during active 
service.  The probative evidence of record indicates the 
veteran had no apparently chronic eye problems until 
approximately 1987, more than 40 years after service.  While 
the veteran may sincerely believe that he has a left eye 
disorder as a result of active service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to service connection for residuals of a left eye 
injury is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


